DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed August 8, 2021. Claims 2, 3, 5, 14, 15, and 17 have been cancelled without prejudice.  Claims 1, 4, 6-13, 16, and 18-24 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1, 4, 6-13, 16, and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 6-13, 16, 18, 19, 20, and 24, the closest prior art references, Cheol et al. (US 2015/0260899 A1), Park (US 2005/286266 A1), Anandan et al. (US 9,146,419 B1), Mun et al. (US 2012/0008067 A1), and Kim et al. (US 2016/0161823 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “at least one reflective sloped surface, wherein the at least one reflective sloped surface is positioned between the bottom surface and the light emitting surface, and an angle between the at least one reflective sloped surface and a plane of the bottom surface extending in a direction away from the light incident surface is less than 900, wherein a plurality of reflective sloped surfaces are provided, wherein the plurality of reflective sloped surfaces are arranged into multiple stages of reflective sloped surface, wherein each stage of reflective sloped surface has at least one of a different transmittance or a different reflectivity, and wherein the light emitted by the light emitting assembly is reflected by the plurality of reflective sloped surfaces in parallel; wherein the light-emitting assembly comprises a light-emitting device and a reflector that has a parabolic structure to encapsulate the light-emitting device, wherein the light-emitting device is positioned on a side of the light guide plate near the light incident surface, and a light-emitting layer of the light-emitting device is merely provided on a side of the light-emitting device facing away from the light incident surface, such that the light emitted by the light Page 2 of 13Application No. 16/063,213 Docket No. 127328-19 / BOE0019PA-emitting device is reflect by the parabolic structure before being incident to the light guide plate in parallel with the bottom surface at the bottom of the light guide plate; and wherein a center of the light-emitting layer of the light-emitting device is located at a focus position of the parabolic structure.”
In regard to independent claim 4 and dependent claims 21-23, the closest prior art references, Cheol et al. (US 2015/0260899 A1), Park (US 2005/286266 A1), Anandan et al. (US 9,146,419 B1), Mun et al. (US 2012/0008067 A1), and Kim et al. (US 2016/0161823 A1), fail to disclose, either singly or in combination, all of the limitations of claim 4, including the combination of limitations, “at least one reflective sloped surface, wherein the at least one reflective sloped surface is positioned between the bottom surface and the light emitting surface, and an angle between the at least one reflective sloped surface and a plane of the bottom surface extending in a direction away from the light incident surface is less than 90º, wherein a plurality of reflective sloped surfaces are provided, wherein the plurality of reflective sloped surfaces are arranged into multiple stages of reflective sloped surface, wherein Page 3 of 13Application No. 16/063,213 Docket No. 127328-19 / BOE0019PA each stage of reflective sloped surface has at least one of a different transmittance or a different reflectivity, and wherein the light emitted by the light emitting assembly is reflected by the plurality of reflective sloped surfaces in parallel; wherein the light-emitting assembly comprises a light-emitting device and a collimating lens, wherein the collimating lens is positioned between the light-emitting device and the light incident surface, and a light-emitting layer of the light-emitting device faces the collimating lens, such that the light emitted by the light-emitting device leaves the collimating lens in parallel with the bottom surface of the light guide plate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M MERLIN/Primary Examiner, Art Unit 2871